Citation Nr: 1806176	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  10-23 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for post traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel


INTRODUCTION

The Veteran served on active duty for training from October 1990 to February 1991 and on active duty from August 1991 to February 1992, with service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board notes that the Veteran submitted a timely notice of disagreement to the December 2006 rating decision and the AOJ issued a February 2008 statement of the case.  Although a VA Form 9 was not received within 60 days of the statement of the case, the Veteran informed VA within the 60 day period that she had not received the statement of the case.  The AOJ then informed the Veteran, in a May 2008 letter, that her request for a copy of the statement of the case had to be received in writing.  The Veteran then submitted statements in June 2008 and July 2008 expressing continued disagreement with the AOJ's denial of the appeal.  As it appears that the AOJ did not resend the statement of the case to the Veteran once she informed the AOJ that she had not received the document, the Board finds that the December 2006 rating decision is the proper rating decision on appeal.      

The Veteran was previously denied service connection for PTSD in a February 2003 rating decision on the basis that she did not have a diagnosis of PTSD and that the service records did not show treatment or diagnosis of a psychiatric condition.  The rating decision considered service medical records and service personnel records.  However, it appears that in January 2009, the AOJ received an additional service treatment record which reveals that the Veteran had an in-service test for chlamydia.  The chlamydia test is relevant to the claim since it is dated within two months of the timeframe provided for the in-service military sexual trauma.  Since this service treatment record is relevant to the claim and was in existence at the time of the February 2003 rating decision, but was not associated with the claims file at that time, the Board will adjudicate this claim de novo.  38 C.F.R. § 3.156(c).     

This appeal was previously remanded in September 2017 in order to afford the Veteran a Board hearing.  The Veteran testified before the undersigned Veterans Law Judge in November 2017 and a transcript is associated with the claims file.  Accordingly, the Board can proceed with the adjudication of the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's PTSD with major depressive disorder is related to an in-service military sexual trauma.  


CONCLUSION OF LAW

The criteria for service connection for PTSD with major depressive disorder have been met.  38 U.S.C. §§ 1110, 1131, 1154, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations 

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred, unless the stressor is related to a Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f). 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111 (2012).  

To rebut the presumption of sound condition under 38 C.F.R. § 1111 for disorders not noted on the entrance or enlistment examination, VA must show clear and unmistakable evidence not only that the disease or injury existed prior to service, but also that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July, 16, 2003).  The claimant is not required to show that the condition increased in severity in service before VA's duty under the second prong of the rebuttal standard attaches.  By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  

Analysis

The Veteran reports that her PTSD is related to a military sexual trauma that occurred while she was on active duty in approximately November 1991.  She states that she was tested for sexual transmitted diseases in service and that she reported abdominal pain shortly after the in-service assault.  

Initially, it is important to note that her enlistment report reveals that she had a normal psychiatric evaluation upon entrance into service.  Although a July 2012 VA examiner opined that the PTSD existed prior to service based on her reports of pre-service abuse, the Board cannot conclude that this constitutes clear and unmistakable evidence that the PTSD existed prior to service.  Thus, the Board must find the Veteran sound upon entrance into service.  

Moreover, January 1992 service treatment records reveal that she reported abdominal cramps and was tested for chlamydia within two months of the timeframe she provided for the in-service sexual assault.  Moreover, the service treatment records show additional testing for sexually transmitted disease in April 1992.  

Significantly, a July 2012 VA examiner diagnosed the Veteran with PTSD and opined that it was at least as likely as not that the reported November 1991 military sexual trauma occurred based on the in-service testing for sexually transmitted diseases.  However, the examiner then stated that the PTSD was less likely than not the result of the military sexual trauma and more likely related to pre-service abuse.  In a February 2013 addendum opinion, the examiner stated that the PTSD was not aggravated beyond its natural progression by the in-service stressor. 

As noted above, the Board must find that the Veteran was sound upon entrance into service.  Therefore, the July 2012 and February 2013 medical opinions are inadequate as to the portion of the opinions that refer to the PTSD as a condition that existed prior to service. 

Medical evidence from the Veteran's VA treating mental health providers repeatedly relate her PTSD to the military sexual trauma.  See May 2006, July 2006, and October 2008 VA treatment records.  The Veteran submitted a December 2017 medical statement from her VA mental health provider.  The provider stated that her symptoms are consistent with a diagnosis of PTSD related to military sexual trauma.  

In light of the service treatment records that reveal reports of abdominal cramps and testing for a sexual transmitted disease shortly after the provided timeframe of the military sexual trauma, the July 2012 medical opinion which states that it is at least as likely as not that the in-service sexual assault occurred, and the medical evidence from mental health providers that relate her PTSD to military sexual trauma, the Board finds that service connection for PTSD is warranted.  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011).  

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for PTSD with major depressive disorder is granted. 



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


